Citation Nr: 0423737	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-14 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to service connection for a right ankle 
disability. 

5.  Entitlement to service connection for sinusitis and 
rhinitis.

6.  Entitlement to service connection for bronchitis.  

7.  Entitlement to service connection for a left elbow 
disability.  

8.  Entitlement to service connection for a right foot 
disability.  

9.  Entitlement to service connection for tinnitus.  

10.  Entitlement to service connection for a right elbow 
disability.  

11.  Entitlement to service connection for residuals of a 
toxic chemical exposure.  

12.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paula S. Thibeault, Attorney  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1983 to August 1998.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an August 2004 statement, the veteran's representative 
requested that the veteran be scheduled for a hearing before 
a Veterans Law Judge at the RO.  Pursuant to 38 C.F.R. § 
20.700 (2003), a hearing on appeal will be granted if an 
appellant, or an appellant's representative acting on his or 
her behalf, expresses a desire to appear in person. The Board 
shall decide an appeal only after affording the appellant an 
opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 2002).

Therefore, this case is remanded for the following action:


The RO should schedule the veteran for a 
hearing before the Board at the RO 
following the usual procedures under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.704 (2003).



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

